FILED
                           NOT FOR PUBLICATION                              MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KENNETH RAY HARRIS,                              No. 10-16017

              Petitioner - Appellant,            D.C. No. 4:08-cv-01530-PJH

  v.
                                                 MEMORANDUM *
BEN CURRY, Warden,

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                            Submitted April 20, 2011 **


Before: RYMER, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Kenneth Ray Harris appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Harris contends that the Board’s 2006 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The

only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 862-63 (2011); Pearson v.

Muntz, No. 08-55728, 2011 WL 1238007, at *5 (9th Cir. Apr. 5, 2011). Because

Harris raises no procedural challenges, we affirm.

      AFFIRMED.




                                           2                                    10-16017